Citation Nr: 1213812	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  06-17 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected right ankle disorder.

2.  Entitlement to service connection for a left ankle disorder.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to a temporary total rating due to hospitalization for service-connected disability and/or entitlement to a temporary total rating because of  treatment for a service-connected disability requiring convalescence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to November 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in September 2005 and October 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland Ohio, and rating decisions promulgated in September 2010 by the VA RO in Winston-Salem, North Carolina.  The September 2005 rating decision denied a rating in excess of 20 percent for the service-connected right ankle disorder, and found that service connection was not warranted for a left ankle disorder.  The October 2009 rating decision found that new and material evidence had not been received to reopen the previously denied claim of service connection for PTSD.  Finally, the September 2010 rating decisions denied a temporary total rating(s).

The Winston-Salem RO currently has jurisdiction over the Veteran's VA claims folder.

For the reasons detailed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

As an additional matter, the Board notes that by a January 2012 statement, the Veteran indicated he was seeking service connection for flat feet, bipolar disorder, tinnitus, and hearing loss.  He also requested service connection for depression and a back disorder as secondary to his service-connected right ankle disorder.  The documents assembled for the Board's review do not reflect these issues have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


REMAND

In this case, and for the reasons stated below, the Board concludes that a remand is required in order to accord the Veteran procedural due process.

Regarding the appeal for the right and left ankle claims, the Board notes that as part of his Substantive Appeal, the Veteran indicated that he wanted a Board hearing.  The record reflects he ultimately chose a videoconference hearing, and one was scheduled for February 2012.  The Veteran subsequently indicated that he would not be able to attend that hearing, and it was rescheduled for March 2012.  The Veteran did not report for the March 2012 videoconference hearing.  However, documents were subsequently added to his VA claims folder which reflect he declined the videoconference hearing, and that he wanted a hearing before a Veterans Law Judge (VLJ) at the RO (i.e., "Travel Board hearing").  He also indicated that he had moved to Kentucky, and that he wanted the hearing to be at the Kentucky RO.

Travel Board hearings are scheduled by the RO.  See 38 C.F.R. §§ 20.700, 20.704(a).  Consequently, a remand is required to address this matter.

With respect to the PTSD and temporary total rating claims, the Board observes that the Veteran submitted Notice of Disagreements (NODs) to the rating decisions that denied these claims.  For example, he submitted an NOD to the October 2009 rating decision regarding the PTSD claim in September 2010, within the applicable one year period.  See 38 C.F.R. § 20.302.  He was notified of the denial of his temporary total rating claim by letters dated September 21 and 23, 2010, and an NOD was received by VA on September 20, 2011.  Id.  However, the record does not reflect a Statement of the Case (SOC) was promulgated on these issues as required by 38 C.F.R. §§ 19.29, 19.31.

In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (Court) held that in circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to direct that a SOC be issued.  (Emphasis added).  As such, a remand is also required to have the requisite SOC promulgated to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take appropriate steps in order to schedule the Veteran for a personal hearing with a VLJ of the Board in accordance with his request.  The Veteran should be notified in writing of the date, time and location of the hearing.

After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.

2.   The AMC/RO should issue to the Veteran a SOC as to the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for PTSD, and entitlement to a total temporary rating based upon the need for hospitalization and/or convalescence due to service-connected disability.  The AMC/RO should advise him of the time period in which to perfect an appeal. If, and only if, he perfects an appeal as to these matters, should these issues be returned to the Board for further consideration. 

By this remand, the Board intimates no opinion, either legal or factual, as to any final determination warranted in this case.  The purpose of this remand is to afford the Veteran due process of law.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



